DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on May 14, 2021.  Claims 1-15, 17, and 20 are cancelled.  Claims 16 and 19 are amended.  Claims 16, 18, 19, and 21-26 are pending in the case.  Claims 16 and 19 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
 
Applicant’s Response
In Applicant’s response dated May 14, 2021, Applicant amended the claims and provided arguments in response to the objection to the claims and rejection of the claims under 35 USC 103 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims and remarks in response to the objections to the claims contained in the previous office action are acknowledged.  Because Applicant’s amendments have removed the bases for the objections, the objections are withdrawn. 
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 103 contained in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  
Applicant argues, with respect to claims 16 and 19, that Gutman, Sarir, and Gruber do not teach “designating, by the one or more processors, a given interface of a computing device selected from the one or more computing devices both to receive the delivery of the computer-initiated interaction and in which to obtain the response to the delivery of the computer-initiated interaction, wherein the delivery comprises the content, and wherein the response comprises the responsive content, wherein the designating is based on the real-time environmental context and the defined format of the anticipated response.”  Noting that the previous office action “admits that Gutman and Sarir are not relevant to ‘the defined format of the anticipated response,’” Applicant focuses the analysis of this clause on the teachings of Gruber.  Applicant concludes that Gruber also does not teach this limitation because there is no designation in Gruber of a given interface of a computing device both to receive the delivery of the computer-initiated interaction and in which to obtain the response to the delivery of the computer-initiated interaction based on the real-time environmental context and the defined format of the anticipated response.  Applicant apparently clarifies this conclusion based on the assertion that in Gruber, alerts about tasks are provided exclusively within a specific UI regardless of an interface used to complete the task.
Applicant additionally argues that Gutman, Gruber, and Sarir do not teach “responsive to the delivery of the computer-initiated interaction to the designated given interface of the computing device, obtaining, by the one or more processors, the response to the computer-initiated interaction, via the designated given interface of the computing device.”  In support of this argument, Applicant reiterates that Gutman and Sarir are not relevant to designating an interface, and that Gruber does not designate an interface based on the defined format of the anticipated response, because the response with “responsive content” is not a factor in the designation or delivery of the interface.
Therefore, it appears that the primary distinctions between Gutman, Gruber, and Sarir, and the amended claims as argued by Applicant are that none of the cited references teach: 
designating a single interface which is for both receiving delivery of and obtaining the response to the computer-initiated interaction, 
where the designating is based on both the real-time environmental context and the defined format of the anticipated response, and 
further, because the cited references do not teach designating the interface for both receiving the delivery and obtaining the response, they also do not teach obtaining the response to the computer-initiated interaction via the designated interface, responsive to the delivery of the computer-initiated interaction to the designated interface.
Examiner does not agree with Applicant’s allegation that Gutman and Sarir “are not relevant to designating an interface.”  For example, as cited in the previous office action, Gutman clearly teaches designating, by the one or more processors, a given interface of a computing device selected from the one or more computing devices to receive the delivery of the computer-initiated interaction and to obtain the response, wherein the delivery comprises the content, and wherein the response comprises the responsive content, wherein the designating is based on the real-time environmental context and one or more attributes of the attributes  (e.g. Fig. 8 step 850, determine a delivery policy to apply to the requests based at least on user’s current delivery context; paragraph 0153, assessing information associated with notification, and information associated with particular user including location, available channels and status, current delivery context, assessing historical information; Fig. 8 step 860, handle requests in accordance with delivery policy for user; paragraph 0154, generating delivery policy for notification, which provides instructions for notification delivery in accordance with context, such as when to send the notification, how to send the notification, i.e. which delivery channel to utilize, how to redeliver in absence of user interaction, and whether to deliver; paragraph 0118, measured user responses to notifications; paragraph 0126, indicating that the delivery policy may identify a particular communication media such as newsfeed, SMS, voice call, etc., at a particular device; i.e. where the particular communication media of the particular device is considered analogous to a particular interface of a particular computing device and a measured user response to a notification is considered analogous to responsive content).  To clarify, Gutman teaches determining a delivery policy for delivering a notification to a user based on real-time environmental context, where the delivery policy identifies/designates a particular communication media such as a newsfeed, SMS, voice call, etc. at a particular device.  Therefore, at least Gutman is clearly relevant to designating an interface of a computing device for delivery of a computer-initiated interaction, and clearly anticipates a response to the interaction by the user.
However, Examiner agrees that Gutman, Gruber, and Sarir do not teach:
designating a single interface which is for both receiving delivery of and obtaining the response to the computer-initiated interaction, 
where the designating is based on both the real-time environmental context and the defined format of the anticipated response, and 
further, because the cited references do not teach designating the interface for both receiving the delivery and obtaining the response, they also do not teach obtaining the response to the computer-initiated interaction via the designated interface, responsive to the delivery of the computer-initiated interaction to the designated interface.
Therefore, Applicant’s arguments are persuasive, and the previous rejection is withdrawn.  However, new grounds of rejection are provided below.



Claim Rejections – 35 USC § 101
Claims 16, 18, 21, 23, and 24, which recite a computer program product comprising “a computer readable storage medium,” have been considered under 35 USC 101.  Although the claim language does not explicitly recite the storage medium as being non-transitory, paragraph 0085 of the instant application’s specification does explicitly state that the “computer readable storage medium…is not to be construed as being transitory signals per se….”  Therefore, no rejection under 35 USC 101 appears to be warranted at this time.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16, 18, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gutman et al. (US 20170134516 A1) in view of Zucchetta (US 20160088319 A1), further in view of Sarir et al. (US 20200105254 A1).
With respect to claims 16 and 19, Gutman teaches:
a system comprising a memory; one or more processors in communication with the memory; program instructions executable by the one or more processors via the memory to perform a method (e.g. paragraph 0160, processor for executing instructions/computer program, processor retrieving instructions from memory/storage; Fig. 8 illustrating method to be executed by computer system as described in paragraph 0157); and
 a computer program product comprising a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing the method (e.g. paragraph 0161, main memory for storing instructions for processor to execute, loading instructions from storage or other source to memory; Fig. 8, illustrating a method to be executed by computer system as described in paragraph 0157).
Wherein the method comprises: 
obtaining, by one or more processors, from a client, permission to access one or more computing devices utilized by the client to monitor the client and interact with the client (e.g. Fig. 8, step 810, receive requests to register delivery channels for communications to be sent to the user, and step 820, store information about delivery channels in registration data store; Fig. 4B, illustrating that delivery channels 440 comprise uniquely identified user endpoints 442, where the endpoints may be particular client devices as specified by a unique device identifier as described in paragraph 0085, and are therefore analogous to computing devices as claimed; paragraph 0086, indicating that delivery channels are utilized to provide notifications to the user based on an assessment of the user and/or device status, i.e. as a result of monitoring the client and/or device status such as whether a smartphone device is placed in silent mode, user is checked in to a particular location, etc.; paragraph 0118-0119, indicating various other methods of monitoring the user, such as by past responses, detecting user is actively using device, detecting calendar information, detecting change to location, etc.
wherein, for each computing device, the permission comprises identifications of one or more interfaces, wherein each identification is an identification of each interface utilized by the client to interact with the computing device (e.g. paragraph 0149, requests for registration of delivery channels received by user installing application on client device and configuring the application to receive notifications; automatically or manually requesting registration of delivery channels on other occasions; paragraph 0150, storing information about user’s delivery channels in registration store, including both communication medium and endpoint; i.e. where the communication media, which include particular modes of communication or applications, such as SMS, MMS, email, voice, newsfeed, flags, particular applications, etc. as described in paragraph 0085, and which are mapped/linked to particular user endpoints as shown in Fig. 4B, are considered analogous to interfaces which are utilized by the user/client to interact with each computing device, such that registration of the communication media as mapped/linked to a particular endpoint is analogous to a permission identifying interfaces utilized by the user to interact with a device), 
wherein the client can receive delivery of a computer-initiated interaction and can provide a response to the computer-initiated interaction, via each interface (e.g. paragraph 0085, notifications are delivered via the various delivery channels; paragraph 0127, user may respond in a delivery channel to a notification sent via multiple delivery channels; paragraph 0150, third-party system requesting system to send notification to user; i.e. notifications are initiated by the third party system and/or the notification-providing system, as opposed to by the user/client);
wherein the computer-initiated interaction comprises a task comprising content, wherein the response comprises responsive content, and wherein the task is to be completed by the client and the response indicates a completion of the task (e.g. paragraph 0039, ultimate goal of notification may be to cause the user to interact/respond in various ways; paragraph 0151, request includes information about notification including content paragraph 0040, indicating that a notification may include a recommendation that a user sign up for particular subscriptions; paragraph 0118, measuring user responses to notifications; i.e. the notification includes content for the user including content prompting a response from the user, such as a sign up for a subscription, and the user’s response to the content can be measures, where a notification including a prompt to cause a user to interact/respond is analogous to a task, comprising content, to be completed by a client/user, and a measured response to this notification is analogous to a response indicating completion of a task, such as a user signing up for a subscription in response to a notification recommending that the user do so);  
obtaining, by the one or more processors, the computer-initiated interaction, from a host communicatively coupled to the one or more processors (e.g. Fig. 8 step 830, receive requests from third party system to send a notification to a user; paragraph 0151, third party system sending request to notification delivery web service, such as message received from another entity, activity by another entity, sponsored story, premium content, advertisement, emergency-related or maintenance-related notification sent by a governmental authority), 
wherein the computer- initiated interaction requests the delivery to the client and the response from the client (e.g. paragraph 0039, ultimate goal of notification may be to cause the user to interact/respond in various ways; paragraph 0151, request includes information about notification including content, push tokens identifying the user and delivery channel; paragraph 0040, indicating that a notification may include a recommendation that a user sign up for particular subscriptions; i.e. the notification may include an identification of a particular delivery method to the user as well as content prompting a response from the user, such as a sign up for a subscription; paragraph 0118, measuring user responses to notifications; paragraph 0135, determining likelihood that user will interact with notification); 
monitoring, by the one or more processors, via the accessing the one or more computing devices, activities performed by the client (e.g. Fig. 8 step 840, assess user’s current delivery context with respect to the registered delivery channels; paragraph 0152, using currently available information and/or historical information for the user as to which delivery channels are available/powered on/enabled, have alarms/alerts currently enabled, where user is currently located, current date/time for the user, what activity the user is currently engaged in, etc.); 
determining, by the one or more processors, based on the monitoring, a real-time environmental context of the client at a point in time of receiving the computer-initiated interaction (e.g. paragraph 0152, referring to Fig. 8 step 840 as cited above, assessing current delivery context, using currently available information; i.e. real-time information is utilized to determine a delivery context, for the purpose of delivering a notification which has been requested to be sent to the user (i.e. in step 830 as cited above), that is, at the point in time that the request to deliver the notification is received); 
cognitively analyzing, by the one or more processors, data and metadata of the computer-initiated interaction to determine attributes of the computer-initiated interaction (e.g. paragraph 0025, content tagged with identifiers stored in metadata, if metadata/tags match user’s interest notification for content sent to user; paragraph 0035, decision tree constructed using machine-learning; paragraph 0059, metadata/tags generated by natural language processing/semantic analysis, sending user notifications/content with related/associated tags; paragraph 0116, assessing information associated with the notification, such as provided within content of notification or as associated metadata; paragraph 0153, assessing information associated with notification such as source, content, and format; i.e. where the assessing based on content/metadata of notification is considered analogous to cognitively analyzing data and metadata, and the information which is assessed is considered analogous to the determining of attributes of the notification/interaction); and 
designating, by the one or more processors, a given interface of a computing device selected from the one or more computing devices to receive the delivery of the computer-initiated interaction and to obtain the response, wherein the delivery comprises the content, and wherein the response comprises the responsive content, wherein the designating is based on the real-time environmental context and one or more attributes of the attributes  (e.g. Fig. 8 step 850, determine a delivery policy to apply to the requests based at least on user’s current delivery context; paragraph 0153, assessing information associated with notification as cited above, and information associated with particular user including location, available channels and status, current delivery context, assessing historical information; Fig. 8 step 860, handle requests in accordance with delivery policy for user; paragraph 0154, generating delivery policy for notification, which provides instructions for notification delivery in accordance with context, such as when to send the notification, how to send the notification, i.e. which delivery channel to utilize, how to redeliver in absence of user interaction, and whether to deliver; paragraph 0118, measured user responses to notifications; paragraph 0126, indicating that the delivery policy may identify a particular communication media such as newsfeed, SMS, voice call, etc., at a particular device; i.e. where the particular communication media of the particular device is considered analogous to a particular interface of a particular computing device and a measured user response to a notification is considered analogous to responsive content as discussed above), wherein the designation comprises:
comparing, by the one or more processors, the real-time environmental context and the one or more attributes to an ontology of context-sensitive interfaces (e.g. paragraph 0031, assessing user’s current delivery context and determining a delivery policy to be applied; paragraph 0032, assessing factors to determine delivery policy including current delivery context and historical notification information including prior context/delivery patterns; paragraph 0035, maintaining decision-tree model for determining delivery instructions for current notification; paragraph 0036, registration information about user’s available delivery channels provided to policy engine for use in determining delivery policy; paragraph 0116, policy engine assesses information associated with the notification (i.e. the attributes); paragraph 0117, policy engine assesses user information including available delivery channels and their status and user’s current delivery context; policy engine retrieves information about delivery channels from registration data store; paragraph 0118, policy engine retrieves historical notification information about past notification responses and prior context/delivery patterns; policy engine considers relevant factors and produces a policy to be applied to notifications; i.e. where user’s current delivery context data is analogous to real time environment context, information associated with the notification is analogous to attributes, and the decision tree model, registration information about available delivery channels, and past notification responses and prior context delivery patterns, taken together, are analogous to an ontology of context sensitive interfaces (compare with specification paragraph 0015 indicating that an ontology of context sensitive interfaces is a set of concepts and categories (i.e. prior context/delivery patterns, historical notification information, registered channels) that show properties of the interfaces of devices (i.e. registration information/data store about available delivery channels, which includes endpoint identifiers, features and capabilities, etc.) and the relationships between them (i.e. where the prior context/delivery patterns reveal relationships between context, attributes, and endpoints for notification delivery))); 
identifying, by the one or more processors, within the ontology, one or more axioms relevant to the real-time environmental context and the one or more attributes (e.g. paragraph 0035, decision-tree model used for determining delivery instructions for current notification; paragraph 0037, generating delivery policy for notification which provides instructions delivering the notification in accordance with specified context/delivery pattern; paragraph 0118, producing policy, notification to be handled in accordance with context/delivery pattern specified in delivery policy; i.e. where an identified context/delivery pattern is identified based on historical/prior context/delivery patterns for use with a current notification and is analogous to an axiom relevant to the real time context/attributes; paragraph 0126, certain notification types may be sent to certain delivery channels but never to other delivery channels, i.e. where these are examples of types of axioms/context-delivery patterns; paragraph 0127, determining based high level of notification importance, delivery context, and historical data, delivery policy indicates message is to be immediately delivered by all available media to all endpoints; i.e. where this is reflective of an identified axiom/context-delivery pattern to be included in the delivery policy for this notification as a result of the comparing of the attributes, context and historical data
designating, by the one or more processors, the interface of the computing device further, based on the identified one or more axioms (e.g. paragraph 0037, delivery policy provides instructions to deliver notification in accordance with context/delivery pattern, including how to send the notification in terms of which delivery channels should be utilized; paragraph 0127, delivery policy indicates to immediately deliver notification by all media to all endpoints, i.e. where this constitutes a designation of an interface based on the specified context/delivery pattern in the delivery policy);
transmitting, by the one or more processors, the computer-initiated interaction, to the designated given interface of the computing device at the point in time (e.g. Fig. 800 step 870, send at least one notification to the user in fulfillment of the third party system requests; paragraph 0155, sending notification to user in fulfillment of third party system requests; selecting one of user’s delivery channels for transmission of notification; paragraph 0126, describing delivery of notification to particular communication media on particular device, such as delivering to a newsfeed page, sending to a device via SMS, placing voice call to mobile device);
obtaining, by the one or more processors, the response to the computer-initiated interaction, via the designated given interface of the computing device (e.g. paragraph 0127, user responds in delivery channel to notification; paragraph 0155, detecting user interaction and/or successful conversion in response to the sent notification).
Gutman does not explicitly disclose: 
wherein the response comprises an anticipated response to the task, where in the anticipated response is in a defined format, wherein the defined format is accepted by only a portion of the identified one or more interfaces;
that the designated given interface of the computing device is both to receive the delivery of the computer-initiated interaction and in which to obtain the response to the delivery of the computer initiated interaction; 
that the designating is based on both the real-time environmental context and the defined format of the anticipated response;
that the obtaining of the response to the computer-initiated interaction, via the designated given interface of the computing device is responsive to the delivery of the computer-initiated interaction to the designated given interface of the computing device.  
However, Zucchetta teaches:
wherein the response comprises an anticipated response to the task, where in the anticipated response is in a defined format, wherein the defined format is accepted by only a portion of the identified one or more interfaces (e.g. paragraph 0249, received personalized message rendered on one or more devices, such as displaying email personalized message, playing attached audio file through audio device; personalized message contains metadata indicating rendering instructions used by venue display system; paragraph 0271, generated metadata includes instructions for rendering the outgoing personalized message which may indicate a device on which the outgoing personalized message is to be rendered and whether the outgoing personalized message is to be rendered audibly, visually, or tactilely; identifying format and message type for sending outgoing personalized message includes determining whether outgoing personalized message includes an interrogatory, prompting a set of client responses related to the interrogatory, and modifying the outgoing personalized message to include the set of client responses; generating metadata that includes instructions for rendering the set of client responses using large text, small text, colored text, blinking text, animated text, sound rendered on a device, an image rendered on a device, etc.; paragraph 0279, simple question message with a set of responses from which the client may choose using a particular device; determining whether response is audible, or whether a response is to be rendered from a particular output device, such as a visual response displayed on client’s personal hub, an audible response rendered on an audio device, etc.; paragraph 0282, providing responses the client can choose to answer the interrogatory, such as sending client a question “what do you want for dinner” along with set of possible responses such as “steak” and “sushi”; paragraph 0284, metadata indicates different simple response options related to interrogatory and includes instruction to render each simple response option; paragraph 0299, describing various forms of receiving the recipient user’s response through the device/interface which provided the message/interrogatory/response options to the user; i.e. the message to be sent to the user includes an interrogatory prompting a response from the user, analogous to a task and an anticipated response to the task, and further includes specific instructions defining the rendering/formatting of the anticipated responses to the user for selection, such as indicating that the responses to be selected by the user are rendered using a particular type/size of text, using a sound on a device, using an image rendered on a device, etc., where a response defined as having an audio output format would only be accepted by a device/interface having audio output capabilities, such as by a speaker but not a display, and where a response defined as having a text or image output format would only be accepted by a device/interface having display output capabilities, such as by a display but not a speaker);
that the designated given interface of the computing device is both to receive the delivery of the computer-initiated interaction and in which to obtain the response to the delivery of the computer initiated interaction (e.g. paragraph 0298, message including interrogatory requires response options, presenting response options via GUI or audible indicators; transmitting instructions based on metadata to connected devices to render the simple response options, such as personal hub displaying large/differently colored/static text response options, wireless audio device playing response options, etc.; paragraph 0299, receiving response input data indicating choice of presented simple response options; response input data includes GUI input, such as selections on GUI button, or sensor data, such as left wireless audio device detecting client tapping it to indicate selection of the response option played there, client touch input on the side of the display unit which corresponds to a response option; microphones configured to receive audio inputs, such as client tapping wireless audio device that includes microphone, where microphone detects the corresponding sound, which the wireless audio device interprets as an input such as to select a simple option rendered through the corresponding wireless audio device; paragraph 0301-0302, receiving GUI or button inputs, speech-to-text inputs, movement data, audio data, entered text, etc. from client as response; i.e. the device and interface which is used to render the message, interrogatory, and response options to the user is the same device and interface which receives response input data responding to the interrogatory by the user, such as playing an audio message and response option at a particular audio device and receiving a user input at that same audio device indicating selection of the response option, or displaying a message and response option in a defined format at a display unit and receiving a user input at the same display unit corresponding to the displayed response option, etc.); 
that the designating is based on both the real-time environmental context and the defined format of the anticipated response (e.g. paragraph 0271, determining based on status information regarding venue display system, availabilities of message rendering devices coupled to the venue display system, identifying a format and personalized message type for sending the personalized message to the venue display system based on determined availabilities of personalized message rendering devices, formatting the outgoing personalized message according to the identified format and message type, generating metadata that includes instructions for rendering the outgoing personalized message based on the determined availabilities of personalized message rendering devices, and transmitting the outgoing personalized message to the venue display system; status information of venue display system includes information describing privileged status, list of connected devices, information about recent activities of devices, and sensor data; identified personalized message type selected from group that includes email, whisper message, SMS message, audio message, visual message, video call, mobile device call, and message formatted for processing with whisper service software; generated metadata includes instructions for rendering the outgoing personalized message which may indicate a device on which the outgoing personalized message is to be rendered and whether the outgoing personalized message is to be rendered audibly, visually, or tactilely; identifying format and message type for sending outgoing personalized message includes determining whether outgoing personalized message includes an interrogatory, prompting a set of client responses related to the interrogatory, and modifying the outgoing personalized message to include the set of client responses; generating metadata that includes instructions for rendering the set of client responses using large text, small text, colored text, blinking text, animated text, sound rendered on a device, an image rendered on a device, etc.; paragraphs 0289-0291, venue display system receives incoming personalized message and obtains instructions for rendering/delivering the message such as via the metadata included in the message; paragraph 0293, venue display system determining whether device are connected/available, including output devices indicated in the instructions/metadata; paragraph 0294, if devices are connected/available, venue display system provides/transfers/delivers the personalized message contents based on the instructions/metadata; paragraph 0296-0298, determining whether received personalized message requires a response and, if so, determining whether personalized message contents/metadata indicate appropriate ways to present the question to the client and, if so, presenting response options via GUI or audible indicators, such as by transmitting instructions based on metadata in the personalized message to connected devices to render the simple response options; i.e. the message, including the associated interrogatory and defined response options are designated for delivery to particular devices/interfaces based both on the instructions/metadata provided with the message indicating that the message/interrogatory/response is to be rendered at a particular device in a particular format and based on real-time contextual analysis including the availability of the designated device);
that the obtaining of the response to the computer-initiated interaction, via the designated given interface of the computing device is responsive to the delivery of the computer-initiated interaction to the designated given interface of the computing device (e.g. paragraph 0297, client may choose between set of simple responses to respond to interrogatory included in message; paragraph 0299, response input data received from the client; personal hub, wireless audio devices, and other devices connected to the venue display system receive input data from the client indicating a choice of presented simple response option; response data may include graphical user interface input, such as selections on GUI button, or sensor data, such as left wireless audio device detecting client tapping it to indicate selection of the response option played there, client touch input on the side of the display unit which corresponds to a response option; microphones configured to receive audio inputs, such as client tapping wireless audio device that includes microphone, where microphone detects the corresponding sound, which the wireless audio device interprets as an input such as to select a simple option rendered through the corresponding wireless audio device; paragraph 0301-0302, receiving GUI or button inputs, speech-to-text inputs, movement data, audio data, entered text, etc. from client as response; i.e. after the message including the interrogatory and response options rendered according to the format defined in the metadata/instructions at the designated device, the recipient user provides the response to the interrogatory through the same interface, such as responding to an audio interrogatory/response prompt using an audio response to the same device, such as tapping on the speaker detected by a corresponding microphone, or selecting a GUI response option via the same display the message/interrogatory/response is provided on, etc.).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutman and Gruber in front of him to have modified the teachings of Gutman (directed to sending notifications as a service), to incorporate the teachings of Zucchetta (directed to providing display systems including localization of content at a location, and further including delivery of personalized messages based on determined availabilities) to include the capability to utilize notifications/messages including metadata/instructions regarding an interrogatory and associated response options to the interrogatory with a defined type/format, which is performable/accepted by only one or a limited number of the applications/interfaces (such as an audio message/response option provided only at a device/interface with audio capabilities, a GUI/text message/response option provided only at a device/interface with display capabilities, etc.), and to designate a device/interface for both rendering the message/interrogatory/response options and receiving the user’s selection of the response to the interrogatory, where the device/interface are designated based both on the defined format of the response (i.e. as indicated in the metadata/instructions included in the message) and real-time environmental context (i.e. such as connectivity/availability of devices for rendering the message/interrogatory/response options) such that, responsive to the message/interrogatory/response options being received at the designated device/interface, the user’s response input data is obtained via the same designated device/interface.  One of ordinary skill would have been motivated to perform such a modification in order to provide the capability to, based on status information of various user devices, render personalized messages in a convenient and effective manner as described in Zucchetta (paragraph 0272).
Gutman and Zucchetta do not explicitly disclose wherein the real-time environmental context comprises privacy considerations related to the task and privacy considerations related to an anticipated response to the task via an interface of a computing device selected from the one or more computing devices to receive the delivery, wherein the privacy considerations related to the task and the privacy considerations related to the anticipated response are imposed by a physical location of the client at the point in time.
However, Sarir teaches wherein the real-time environmental context comprises privacy considerations related to the task and privacy considerations related to an anticipated response to the task via an interface of a computing device selected from the one or more computing devices to receive the delivery, wherein the privacy considerations related to the task and the privacy considerations related to the anticipated response are imposed by a physical location of the client at the point in time (e.g. paragraph 0092-0093, privacy rating of local environment of device, based on location and sensor data; simplest form is a bimodal determination of private or non-private; maintaining privacy rating for each interface device at all times; this may be dynamically determined based on location and sensor data; paragraph 0096-0097, using sensor data to determine whether person is present in local environment, and number of persons present in local environment; voice/person/facial recognition, determining number of persons, identifying and verifying persons, various forms of sensor data; paragraph 0107, considering geolocation in privacy assessment; paragraph 0112, detecting various events for generating alerts such as bank events including bank events requiring user action/due dates, etc.; paragraph 0114, determining whether authorized device for respective user is within threshold distance of user based on location of user and location of devices; paragraph 0118, determining device as destination for delivery of alert from plurality of devices; paragraph 0120, generating alert instructions based on privacy ratings and context of devices; paragraph 0121, if no device within threshold distance, sending message comprising alert data to predetermined communication address; paragraph 0122, alert data specifies content of alert; paragraph 0123, contextual information comprises privacy of environment of device; paragraph 0124, content of alert depends on event data, contextual information, privacy, etc.; paragraph 0130, generating alert instructions based on event data and privacy of environment; paragraph 0131, real-time determination of privacy; paragraph 0132, privacy criteria for single or multi-person environment; paragraph 0133, enabling generation of alert at device comprising message containing private data when environment determined to be private and disabling when not private; data considered private based on business rules, such as banking and personal data being private and general, non-user specific data being non-private; paragraph 0137, prompting user to authenticate on device; paragraph 0139, generating visual alert in accordance with alert data, displaying alert data on display, including link to screen related to alert, such as a “transfer funds” UI screen so that overdrawn status can be addressed via funds transfer by user; user may be prompted to authenticate for display of message and deep link access; paragraph 0140, user commands to defer/delay/snooze alert; paragraph 0142, delivery of alert based on privacy rating of triggering event and privacy rating of device; paragraph 0145, determining devices to which alert is to be delivered based on privacy rating and context setting, and privacy rating of alert; i.e. performing a real-time assessment of a location’s environment in which both a user and a device, of a plurality of possible devices, are present, where the assessment may include indicia/rating of privacy, determining a privacy rating of a notification’s content, and delivering a notification to the user, or not, based on the assessed privacy of the device, user, and notification matching, where the content of the notification may further include content indicative of an anticipated user response to the notification, such as UI screens for performing actions based on the notification, where the content indicative of the anticipated response to the notification will only be provided based on the matching of privacy values and, in some cases, additional required user authentication).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutman, Zucchetta, and Sarir in front of him to have modified the teachings of Gutman (directed to sending notifications as a service) and Zucchetta (directed to providing display systems including localization of content at a location, and further including delivery of personalized messages based on determined availabilities), to incorporate the teachings of Sarir (directed to delivering alerts for users based on authorized devices being within a threshold distance) to include the capability to, upon determining that an alert/notification is to be delivered to a user, determine whether the content of the notification/alert is private, based on business rules, 
With respect to claim 18, Gutman in view of Zucchetta, further in view of Sarir teaches all of the limitations of claim 16 as previously discussed and Gutman further teaches that the method further comprises: 
determining, by the one or more processors, an order of priority relative to the one or more computing devices, for each computing device of the one or more computing devices (e.g. paragraph 0034, history service of notification-providing system ranking delivery channels, where delivery channel includes a particular device as cited above with respect to Fig. 4B and paragraph 0085; paragraph 0125, determining that user responds to messages sent to mobile device within 10 minutes, messages to laptop within 2 hours, emails to mobile device/laptop within 30 minutes, voicemails sent to mobile device within 3 hours; i.e. determining priority of devices in terms of user’s likelihood of response), 
wherein the designating comprises evaluating each interface in the order, based on the real-time environmental context and one or more attributes of the attributes (e.g. paragraph 0086, selecting delivery channels for notification based on available channels and status thereof, based on current delivery context; escalating notification from lower-ranked delivery channel to higher-ranked delivery channel; i.e. where escalating a notification upward from lower delivery channel to higher delivery channel is considered analogous to evaluating the ranked delivery channels in order; paragraph 0126, determining delivery policy based on notification types and delivery channels; paragraph 0133-0134, retrieving ranking scores, determining user is viewing messages on device, determining user is very likely to interact with notification message on device in certain time period; paragraph 0138, determining effectiveness of providing notification to users via various media such as email and SMS; paragraph 0140, determining to immediately send notification to phone via SMS and to send to email address within given time window for maximum effectiveness), and 
wherein the designated given interface is an interface of a highest priority computing device of the one or more computing devices (e.g. paragraph 0086, wherein when a notification is escalated from a lower-ranked channel to a higher-ranked channel and there two associated devices for a particular media such as smartphone 430A and laptop 430B as described in paragraph 0085 and shown in Fig. 4B, or the higher-ranked channel is available only on one device such as SMS sent to a particular endpoint phone number available only on the smartphone, the designated higher-ranked channel is the highest ranked/priority device; paragraph 0127 and 0135, delivering notification immediately by all available media to all endpoints; i.e. where delivery to all endpoints includes delivery to a highest priority computing device).
With respect to claims 21 and 22, Gutman in view of Zucchetta, further in view of Sarir teaches all of the limitations of claims 16 and 19 as previously discussed, and Sarir further teaches wherein the privacy considerations related to the task comprise privacy considerations imposed by the content, and wherein privacy considerations related to the anticipated response comprise privacy considerations related to the responsive content (e.g. paragraph 0112, detecting various events for generating alerts such as bank events including bank events requiring user action/due dates, etc.; paragraph 0118, determining device as destination for delivery of alert from plurality of devices; paragraph 0120, generating alert instructions based on privacy ratings and context of devices; paragraph 0122, alert data specifies content of alert; paragraph 0124, content of alert depends on event data, contextual information, privacy, etc.; paragraph 0133, enabling generation of alert at device comprising message containing private data when environment determined to be private and disabling when not private; data considered private based on business rules, such as banking and personal data being private and general, non-user specific data being non-private; paragraph 0137, prompting user to authenticate on device; paragraph 0139, generating visual alert in accordance with alert data, displaying alert data on display, including link to screen related to alert, such as a “transfer funds” UI screen so that overdrawn status can be addressed via funds transfer by user; user may be prompted to authenticate for display of message and deep link access; i.e. determining a privacy rating of a notification’s content, where the content of the notification may further include content indicative of an anticipated user response to the notification, such as UI screens for performing actions based on the notification, where the content indicative of the anticipated response to the notification will only be provided based on the matching of privacy values and, in some cases, additional required user authentication).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutman, Zucchetta, and Sarir in front of him to have modified the teachings of Gutman (directed to sending notifications as a service) and Zucchetta (directed to providing display systems including localization of content at a location, and further including delivery of personalized messages based on determined availabilities), to incorporate the teachings of Sarir (directed to delivering alerts for users based on authorized devices being within a threshold distance) to include the capability to, upon determining that an alert/notification is to be delivered to a user, determine whether the content of the notification/alert is private, based on business rules, and to determine whether a device available to deliver the alert/notification to the user is in a private or public context, based on sensor data and location data for both the device and the user, and to deliver the notification/alert via the determined device when the content is not private or when the content is private and the context of the device/user is private, and to not deliver the notification/alert via the determined device when the content is private and the context of the device is non-private/public, where the content of the alert/notification may include content indicative of an anticipated user response, such as a UI screen enabling a private user action in response to a private user alert, e.g. a UI screen for the user to transfer funds in response to a private alert regarding an account overdraft status.  One of ordinary skill would have been motivated to perform such a modification in order to provide a solution that enables delivery of alerts to user on voice assistants in a manner which takes into account for the fact that voice assistant systems may not be kept close to the user at all times, that the user may have more than one authorized voice 
With respect to claims 23 and 25, Gutman in view of Zucchetta, further in view of Sarir teaches all of the limitations of claims 16 and 19 as previously discussed, and Zucchetta further teaches wherein the defined format is selected from the group consisting of:  utilization of a graphical user interface (GUI), utilization of textual entry, and utilization of email (e.g. paragraph 0249, received personalized message rendered on one or more devices, such as displaying email personalized message, playing attached audio file through audio device; paragraph 0271, generated metadata includes instructions for rendering the outgoing personalized message which may indicate a device on which the outgoing personalized message is to be rendered and whether the outgoing personalized message is to be rendered audibly, visually, or tactilely; identified personalized message type selected from group that includes email, whisper message, SMS message, audio message, visual message, video call, mobile device call, and message formatted for processing with whisper service software; instructions for rendering the set of client responses using large text, small text, colored text, blinking text, animated text, sound rendered on a device, an image rendered on a device, etc.; paragraph 0279, simple question message with a set of responses from which the client may choose using a particular device; determining whether response is audible, or whether a response is to be rendered from a particular output device, such as a visual response displayed on client’s personal hub, an audible response rendered on an audio device, etc.;  paragraph 0298, message including interrogatory requires response options, presenting response options via GUI or audible indicators; paragraph 0299, receiving response input data indicating choice of presented simple response options; response input data includes GUI input, such as selections on GUI button, or sensor data, such as left wireless audio device detecting client tapping it to indicate selection of the response option played there, client touch input on the side of the display unit which corresponds to a response option; microphones configured to receive audio inputs, such as client tapping wireless audio device that includes microphone, where microphone detects the corresponding sound, which the wireless audio device interprets as an input such as to select a simple option rendered through the corresponding wireless audio device; paragraph 0301-0302, receiving GUI or button inputs, speech-to-text inputs, movement data, audio data, entered text, etc. from client as response; i.e. the various specified actions for the user to provide the response to the message/interrogatory include a user utilizing a graphical user interface, such as by pressing a displayed button (associated with a response option), utilizing textual entry, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gutman, Sarir, and Zucchetta in front of him to have modified the teachings of Gutman (directed to sending notifications as a service) and Sarir (directed to delivering alerts for users based on authorized devices being within a threshold distance), to incorporate the teachings of Zucchetta (directed to providing display systems including localization of content at a location, and further including delivery of personalized messages based on determined availabilities) to include the 
With respect to claims 24 and 26, Gutman in view of Zucchetta, further in view of Sarir teaches all of the limitations of claims 16 and 19 as previously discussed, and Zucchetta further teaches wherein the defined format is selected from the group consisting of:  text, voice, haptic, command line, graphical user interface, menu driven interface, form-based interface, and natural language interface (e.g. paragraph 0249, received personalized message rendered on one or more devices, such as displaying email personalized message, playing attached audio file through audio device; paragraph 0271, generated metadata includes instructions for rendering the outgoing personalized message which may indicate a device on which the outgoing personalized message is to be rendered and whether the outgoing personalized message is to be rendered audibly, visually, or tactilely; identified personalized message type selected from group that includes email, whisper message, SMS message, audio message, visual message, video call, mobile device call, and message formatted for processing with whisper service software; instructions for rendering the set of client responses using large text, small text, colored text, blinking text, animated text, sound rendered on a device, an image rendered on a device, etc.; paragraph 0279, simple question message with a set of responses from which the client may choose using a particular device; determining whether response is audible, or whether a response is to be rendered from a particular output device, such as a visual response displayed on client’s personal hub, an audible response rendered on an audio device, etc.;  paragraph 0298, message including interrogatory requires response options, presenting response options via GUI or audible indicators; paragraph 0299, receiving response input data indicating choice of presented simple response options; response input data includes GUI input, such as selections on GUI button, or sensor data, such as left wireless audio device detecting client tapping it to indicate selection of the response option played there, client touch input on the side of the display unit which corresponds to a response option; microphones configured to receive audio inputs, such as client tapping wireless audio device that includes microphone, where microphone detects the corresponding sound, which the wireless audio device interprets as an input such as to select a simple option rendered through the corresponding wireless audio device; paragraph 0301-0302, receiving GUI or button inputs, speech-to-text inputs, movement data, audio data, entered text, etc. from client as response; i.e. the various specified actions for the user to provide the response to the message/interrogatory include a user utilizing a graphical user interface, such as by pressing a displayed button (associated with a response option), utilizing textual entry, etc.).

	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.